DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/853,428 filed on 04/20/2020 presents claims 1-20 for examination.
The present application is a CIP of U.S. Application No. 16/852,509.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 07/31/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on foreign applications filed on 04/18/2019.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitations "the first tenant…"; “the second tenant…”; and “the content of the particular data warehouse…”; in lines 3-9.  There is insufficient antecedent basis for these limitations in the claim.  It appears that claim 10 would be a proper dependent of claim 9.

As per claim 19, it is a method claim having similar limitations as cited in system claim 10.  Thus, claim 19 is also rejected for the reasons discussed above for claim 10. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/852,509. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 11-15, 17 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2020/0004863 A1) (hereinafter Kumar) in view of Fabjanski et al. (US 2018/0060402 A1) (hereinafter Fabjanski).

As per claim 1, Kumar discloses A system for use with an analytic applications environment, for determining a number of compute instances or virtual machines for use with at least one of an extract, transform, load or other data pipeline process (e.g. Kuma: [Fig. 1A and related description] [0082] discloses determining amount of cloud resources or virtual resources for ETL job.  Also see [0010]), comprising: a computer including one or more processors, that provides access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants (e.g. Kumar: [0015] discloses obtaining organization data, transforming organization data and providing/storing organization data to a collection of data sources. [Fig. 2] [0087-0092] discloses system/method that provides environment including an analytics system, data stores, ETL system, etc.  Analytics system includes one or more devices capable of receiving, storing, generating, determining, and/or providing information associated with an ETL system.  Data source includes devices capable of receiving and storing organization data associated with an organization.  Also see [Fig. 1A and related description] [0020-0022] [0032] [0034] [0044-0045] [0100] [0111].); wherein a data pipeline or other processing component performs at least one of an extract, transform, load or other data pipeline process to extract data from an enterprise application or database environment, to be loaded into a data warehouse (e.g. Kumar: [0010] discloses the organization may use an ETL system to execute ETL jobs that are tasked with obtaining/extracting the organization data, transforming the organization data, and loading the transformed organization data.  [Figs. 1A-1D and related description] [0020-0021] discloses the ETL system may carry out a three-step ETL process to execute ETL jobs for an organization.  The ETL system may obtain/extract organization data from the first collection of data stores. [0025-0026] The ETL system may execute ETL jobs to transform the organization data and aggregate the data for a particular store or warehouse.); determining, for an amount of tenant data to be loaded into the data warehouse, a predicted processing time or duration based on a historical data indicative of historical extract, transform, load or other processing times for various amounts of tenant data (e.g. Kumar: [0002-0004] discloses forecasting ETL completion time by using a data model based on historical data.  An ETL system may execute the group of ETL jobs at particular time periods.  The one or more processor may obtain a set of performance indicators associated with the ETL jobs and generate the set of forecasts of ETL completion time by using the data model.  [0008] [0015-0016] discloses using process for using machine learning to generate a set of forecasts of ETL completion time for ETL jobs.  The ETL management platform may obtain the set of performance indicators from the collection of data sources, and may use a data model to generate the set of forecasts of the ETL completion time.  [0062-0065] discloses ETL management platform is able to train a data model which may be used to predict the ETL completion time for the ELT job.  [0037-0038] ETL job performance indicators may include an amount of data processed and/or one or more performance indicators relating to data quality.  Also see [0046] [0049] [0111-0112] [0115] [0122] [0130] [0136] [0141] [0145].); and upon the determination of the predicted processing time or duration, determining or allocating an amount, quantity, or number of compute instances or virtual machines to perform the extract, transform, load or other process with the amount of tenant data to be loaded into the data warehouse (e.g. Kumar: [0070] [0073] discloses upon forecasting ETL completion time, the ETL management system may generate recommendations to modify a distribution of resources that are to be used by the ETL system when executing the ETL jobs or to add an additional device (e.g., cloud server)  or software element (e.g., set of virtual resources).  [0082] discloses modifying a distribution of resources that are to be used when executing the ETL job, instructions indicates a type of resource to modify (e.g., a cloud resource, a virtual resource, etc.), an amount of the resource to modify, a reason for modifying the resource, etc.  [0095] discloses computing resource may include a group of cloud resources, such as one or more VMs.).
Kumar discloses modifying/allocating amount of resources for ETL jobs upon determining ETL completion time, but does not expressly disclose determining an amount, quantity, or number of compute instances or virtual machines to perform the extract, transform, load or other process.
However, Fabjanski discloses determining, for an amount of tenant data to be loaded into the data warehouse, a predicted processing time or duration based on a historical data indicative of historical extract, transform, load or other processing times for various amounts of tenant data (e.g. Fabjanski: [0017] discloses collecting information about the volume of row data that needs to be processed during the ETL.  Such information allows for allocating a certain amount of resources which will perform ETL process.  [Fig. 3 and related description] [0046-0047] discloses collecting information about the volume of data to be processed during an ETL process, calculating expected ETL completion time, and calculating and assigning cloud resources needed to perform ETL process by applying statistical methods.); and upon the determination of the predicted processing time or duration, determining or allocating an amount, quantity, or number of compute instances or virtual machines to perform the extract, transform, load or other process with the amount of tenant data to be loaded into the data warehouse (e.g. Fabjanski: [Abstract] [0003-0005] discloses calculating resources to be used to perform the ETL process by applying a statistical method.  The method/system includes dynamically assigning the calculated cloud resources to perform ETL process.  [0034] discloses the resource calculator calculates resources to use to perform ETL process, by applying a statistical method to the load information, the expected completion time, and the execution information.  The resource calculator dynamically assigns cloud resources based on the calculated resources, in accordance with the expected completion time.  [Fig. 3] [0049] calculates and assigns cloud resource needed using statistical methods to perform ETL process.).  
Kumar and Fabjanski are analogous arts as they are each from the same filed of endeavor of performing ETL jobs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for calculating/determining amount of resources and assigning the calculated resources to perform ETL process as taught by Fabjanski into Kumar because it will allow dynamic allocation of a certain amount of resources which will perform the ETL process while ensuring the expected ETL completion time  (See Fabjanski: [0003] [0017] [0049]).

As per claim 2, the combination of Kumar and Fabjanski discloses The system of claim 1 [See rejection to claim 1 above], wherein the amount, quantity, or number of compute instances or virtual machines allocated to perform the extract, transform, load or other process with the amount of tenant data to be loaded into the data warehouse is determined by performing a simulation of the processing time or duration for the amount of tenant data (e.g. Kumar: [0002] discloses generating the set of forecasts of the ETL completion time by using a data model to process the set of performance indicators.  The data model may have been trained on historical source data, a set of historical performance indicators, historical ETL completion time data, etc.  [0046-0048] discloses training a data model using historical data, which may include a set of historical performance indicators.  These historical performance indicators may have been collected over a particular time period.  Fabjanski: [0038] [0052] further discloses determining allocation of resources is done in iterations.  In each iteration, the attributes/weights are automatically adjusted based on the results obtained from the previous iteration.  [0003-0005] discloses calculating resource allocation by applying a statistical method.  [0034] discloses any statistical method can be used including self-learning neural networks.  [0049-0050] discloses calculating and assigning cloud resources needed for ETL process using statistical method. ).

As per claim 3, the combination of Kumar and Fabjanski discloses The system of claim 1 [See rejection to claim 1 above], wherein the amount, quantity, or number of compute instances or virtual machines allocated to perform the extract, transform, load or other process with the amount of tenant data is dynamically updated in response to a determination of completion times for one or more tenants for which the extract, transform, load or other process has completed loading of their data (e.g. Kumar: [0061] [0070] disclose modifying a distribution of resources that are to be used by the ETL system when executing one or more ETL jobs and adding an additional device or software element to the ETL system.  Also see [0073] [0079] [0082] [0121] [0124].  Fabjanski: [0003-0005] discloses dynamically assigning cloud resources corresponding to and based on the calculated resources for ETL process.  The ETL management system generates recommendation to add an additional device or software element to satisfy the ETL completion time.  [0034] discloses the resource calculator dynamically assigns cloud resources corresponding to and based on the calculated resources, in accordance with the expected completion time.  Also see [0067] [0084].).

As per claim 4, the combination of Kumar and Fabjanski discloses The system of claim 2 [See rejection to claim 2 above], wherein the simulation of the processing time or duration for the amount of tenant data is performed initially with a baseline number of compute instances or virtual machines, to predict the processing time or duration; and the number of compute instances or virtual machines incremented in response to the predicted processing time or duration being greater than a configured threshold time (e.g. Kumar:  [0002-0005] [0008] [0015] [0020] [0111] [0118] [0152] discloses performing one or more actions to ensure that the ETL completion time satisfies a requested ETL completion time.  [0073] discloses generating recommendations to modify the distribution of resource or to add additional device and/software element to the ETL system to satisfy the ELT completion time.  [0079] [0124] discloses ensuring ETL completion time satisfies a requested ETL completion time by performing a third action that instructs ETL system to modify a distribution of resources that are to be used when executing the ETL job or a fourth action to add additional device, additional software elements, and/or the like.  Also see [0056] [0064] [0118] [0132] [0139] [0147] [0152]. Fabjanski: [0056] resource allocator discloses allocating the number of virtual units that needs to be allocated.  If the difference between the ETL complete time and time of a previous ETL is negative, then the additional number of units will be increased.  [0038] [0052] discloses process of optimizing allocation of resources is done in iterations.  In each iteration, the attributes are automatically adjusted based on the result obtained from the previous iteration. ).

As per claim 5, the combination of Kumar and Fabjanski discloses The system of claim 4 [See rejection to claim 4 above], wherein the extract, transform, load or other process for the determined amount of tenant data is performed on the incremented number of compute instances or virtual machines (e.g. Kumar: [0073] discloses generating recommendations to modify distribution of resources or to add additional cloud server or an additional set of virtual resources satisfy ETL completion time for the ELT process. [0061] [0070] [0121] [0124] [0126] discloses modifying distribution of resources or adding additional device (cloud server) or software element (virtual resources) to ensure ETL completion time for ETL process satisfies a requested ETL completion time.).

As per claim 6, the combination of Kumar and Fabjanski discloses The system of claim 2 [See rejection to claim 2 above], wherein the simulation of the processing time or duration for the amount of tenant data is used to predict a total processing duration for a plurality of tenants, and wherein if the predicted total processing duration is greater than a desired duration, then the number of compute instances or virtual machines is incremented, and the simulation re-run until the predicted total processing duration is less than or equal to the desired duration (e.g. Kumar: [0002-0005] discloses forecasting ETL completion time for a group of ETL jobs associated with organization.  [0008] discloses machine learning process to generate a set of forecasts of an ETL completion time for a group of ETL jobs, and performs one or more actions to ensure that the ETL completion time satisfies a requested ETL completion time.  [0015] [0018-0019] disclose ETL management platform to generate a set of forecasts of an ETL completion time for a group of ETL jobs associated with an organization, and to perform one or more actions to ensure that the ETL completion time satisfies an ETL completion time that is requested by the organization.  [0070] [0073] [0079] [0083] [0085] discloses modifying a distribution of resources or adding additional resources (cloud server or virtual resources) until the ETL completion time satisfies the ETL completion time requested by the organization. Also see [0061] [0063] [0111-0112] [0126] [0127] [0132] [0142] [0152].).

As per claim 8, the combination of Kumar and Fabjanski discloses The system of claim 1 [See rejection to claim 1 above], further comprising predicting processing time or durations based at least partly on one or more of: a tenant (customer) historical data, including different amounts of data at various times of day, month, or year  (e.g. Kumar: [0002-0005] The data model may have been trained on at least one of: historical source data, a set of historical performance indicators, historical ETL completion time data, or historical network modifications data. The data model may, when generating one or more forecasts of the set of forecasts, assume that a subset of the set of recommendations have been implemented.  [0046] the ETL management platform may train a data model using historical data, which may include a set of historical performance indicators, historical ETL completion time data, historical network modifications data, and/or the like. The set of historical performance indicators may be the performance indicators described with respect to FIG. 1A, which may have been collected over a particular time period (e.g., six months, a year, five years, etc.). The historical ETL completion time data may identify a set of historical ETL completion times of past forecasts that have been made by the ETL management platform. The historical network modifications data may identify historical changes that have been made to the ETL system and/or to the group of ETL jobs to improve ETL completion time.); or a tenant (customer) service legal agreement (SLA) associated with use of the extract, transform, load or other process to load their tenant data into the data warehouse (e.g. Kumar: [0014] discloses SLA associated with ETL jobs.).

As per claims 11-13, 15, 17 and 19, these are method claims having similar limitations as cited in system claims 1-3, 6, 8 and 10, respectively.  Thus, claims 11-13, 15, 17 and 19 are also rejected under the same rationale as cited in the rejection of rejected claims 1-3, 6, 8 and 10, respectively.

As per claim 14, this is a method claim having similar limitations as cited in system claims 4 and 5.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claims 4 and 5.

Claims 7 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar in view of Fabjanski and further in view of Huck et al. (US 2011/0055231 A1) (hereinafter Huck).

As per claim 7, the combination of Kumar and Fabjanski discloses The system of claim 1 [See rejection to claim 1 above], further comprising generating of a list of tenant (customer) names and predicted processing time or duration for each amount of tenant data to be loaded into the data warehouse (e.g. Kumar: [0018] [0043] [0077-0078] [0088] discloses ETL management platform may provide the set of forecasts of the ETL completion time for display on the user interface.).
Kumar disclose generating/displaying a set of forecasts of ETL completion time for ETL jobs but the combination of Kumar and Fabjanski does not expressly disclose generating of a list of tenant (customer) names.
However, Huck discloses generating of a list of tenant (customer) names and predicted processing time or duration associated with the job (e.g. Huck: [Fig. 15] [0139] discloses generating/displaying information for each job entry, including a user identifier associated with the job, a scheduled time of execution, an execution start and end time, etc.  Also see [0132].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for including user identifier/name associated with a job in a list that provides/displays job related information as taught by Huck  into the combination of Kumar and Fabjanski because it will allow identifying and displaying user name associated with a particular job (See Huck: [0139]).

As per claim 16, this is a method claim having similar limitations as cited in system claim 7.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Claims 9 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar in view of Fabjanski and further in view of Searls et al. (US 10,685,033 B1) (hereinafter Searls) and further in view of Hyde et al. (US 2017/0011087 A1) (hereinafter Hyde).

As per claim 9, the combination of Kumar and Fabjanski discloses The system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein the computer environment maintains, for a plurality of tenants (customers) of the environment: a data warehouse instance associated with each tenant, including a first data warehouse instance associated with a first tenant, and a second data warehouse instance associated with a second tenant; and an analytics schema associated with each data warehouse instance, that enables data to be loaded automatically, by the data pipeline or other processing component, to a particular data warehouse instance in accordance with the analytics schema, to pre-populate the data warehouse instance with business intelligence or analytics data retrieved from an associated tenant enterprise application or database environment.
However, Searls discloses wherein the computer environment maintains, for a plurality of tenants (customers) of the environment: a data warehouse instance associated with each tenant, including a first data warehouse instance associated with a first tenant, and a second data warehouse instance associated with a second tenant (e.g. Searls: [Fig. 3] [Fig. 5] [Col. 8, lines 8-12, 34-47] and [Col. 12, lines 50-62] discloses provisioning data warehouse instances for multiple respective customers (tenants).). 
Kumar, Fabjanski and Searls are analogous arts as they are each from the same filed of endeavor of performing ETL jobs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of provisioning data warehouse instances for multiple customers as taught by Searls into the combination of Kumar and Fabjanski because it will allow securing customer’s data such that one customer cannot access data and configuration information of another customer  (See Searls: [Col. 12, lines 55-62]).
The combination of Kumar, Fabjanski and Searls does not expressly disclose an analytics schema associated with each data warehouse instance, that enables data to be loaded automatically, by the data pipeline or other processing component, to a particular data warehouse instance in accordance with the analytics schema, to pre-populate the data warehouse instance with business intelligence or analytics data retrieved from an associated tenant enterprise application or database environment.
However, Hyde discloses an analytics schema associated with each data warehouse instance, that enables data to be loaded automatically, by the data pipeline or other processing component, to a particular data warehouse instance in accordance with the analytics schema, to pre-populate the data warehouse instance with business intelligence or analytics data retrieved from an associated tenant enterprise application or database environment (e.g. Hyde: [0079-0082] [0104] discloses SDS schema and business intelligence App/tool enable data staging and pre-populating or loading data in to data warehouse.    The data may be sourced from BI server and stored in SDS schema.  The data may then be loaded to staging and then loaded into data warehouse.  Also see [0064] [0123] [0125] [0127-0128].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of utilizing SDS schema and business intelligence tool to load/pre-populate data into a data warehouse as taught by Hyde into the combination of Kumar, Fabjanski, Searls because it will optimize ETL performance  (See Hyde: [0123]).

As per claim 18, this is a method claim having similar limitations as cited in system claim 9.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 9.

Allowable Subject Matter
Claims 10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejection, set forth in this Office action and to include all of the limitations of claim 9 and 10 into independent form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM. If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 13, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196